Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: 
	The method claims define over the prior art of record in that within the art of bubble water creation in that the prior art fails to show or render obvious without impermissible hindsight, all the steps of the manipulation of a first and second pump structures, ejector, resonance bubble forming device,  water and gas, and the all further manipulation intermediate steps of the resultant bubble manipulation in the following particular manipulation whereby it requires at least the steps and provision of structure of a method for manufacturing bubbled water, comprising: 
providing a first pump and a second pump to generate a reduced pressure state, the two pumps sandwiching a resonance ejector and a resonance bubble-forming device; 
taking in water from a water source and pressurizing the water to transfer the water to the resonance ejector by the first pump; 
transferring gas from a gas supply device to a resonance ejector; 
mixing the water transferred from the primary pump, and the gas transferred from the gas supply device in the resonance ejector,  the resonance ejector being provided with a pressure gauge, a gas flowmeter, a resonance adjustment needle valve, and a resonance bubble-forming device; 
adjusting a ratio of water to gas to be supplied and a reduced pressure level using the resonance adjustment needle valve and the pressure gauge; 
subjecting the gas-liquid mixture to resonance bubble-forming in the resonance bubble-forming device to instantly generate primary bubbles of diameter of 10µm  - 500 µm, whereby the mixture becomes cloudy; 
transferring the primary bubbles generated in the resonance ejector and the resonance bubble-forming device to a secondary pump; 
generating the reduced pressure state by the second pump, the reduced pressure state being generated by a stronger sucking capability of the second pump such that the second pump having a suction force that is capable of sucking more volume of water than the volume of water discharged from the primary pump sucks the discharged water; 
allowing the entire water system including and downstream of the resonance bubble-forming device to a pump's impeller to be under the reduced pressure state, which has been generated;
 expanding the primary bubbles transferred from the resonance bubble-forming device tens of times under the reduced pressure state;
 crushing the expanded primary bubbles by vacuum shearing caused by the high- speed rotation of the impeller of the secondary pump, and by a striking force caused by the instant change from the reduced pressure state to the pressurized state in a casing; 
generating secondary bubbles of diameter of 1 µm or less than 1 µm by vacuum cavitation that crushes the primary bubbles by double cavitation; and 
pressure-crushing the primary bubbles in a pressure-crushing device to make the secondary bubbles to be primary bubbles, which do not make water cloudy.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774